DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9-10, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claims recites an inside surface of the first or second side is angled away from the surface of the cutter plate at an angle greater than 90 degrees which renders the claim indefinite because it is not clear which surface of the cutter plate the sides inner surface is being angled away from, i.e., the top surface, bottom surface, or a portion of the inner surface of the openings.  For the purposes of examination, this claim will be interpreted as the inside surface of the first or second side is angled away from any surface of the cutter plate.
Regarding claim 5, the claim recites an inside surface of the first or second side is angled away from the surface of the cutter plate at an angle from about 100 degrees to about 150 degrees which renders the claim indefinite because it is not clear which surface of the cutter plate the sides inner surface is being angled away from, i.e., the top surface, bottom surface, or a portion of the inner surface of the openings.  For the purposes of examination, this claim will be interpreted as the inside surface of 
Regarding claim 9, the claim recites a line 5bisecting the substantially V-shaped cutting angles of the pair of angled openings forms an angle of about 15 degrees to about 80 degrees which renders the claim indefinite because it is not clear which line is being provided to bisect the V-shaped cutting angles of the pair of angled openings.  For the purposes of examination, this phrase will be interpreted as any line may be provided that bisects the angled openings.  Further, it is not clear what is required for an angle to be “about” 15 or 80 degrees.  For the purposes of examination, this portion of the claim will be interpreted as “15 degrees to 80 degrees.”  Note that it is not clear if Applicant is attempting to claim that lines extending from each of the V-shaped cutting angles of a pair would intercept, i.e., bisect, each other and form the recited angle or if a line of any shape, e.g., curved or a complex curve or straight, could be provided to bisect, i.e., divide in half, each V-shaped cutting angle at the angles recited.  It is suggested the claim language be amended to better reflect the intended feature for this claim.
Regarding claims 10 and 19, both claims recite “the relief cuts have a rounded, trough-like shape” which renders the claims indefinite because it is not clear what a “trough-like” shape is as troughs can have many different shapes.  For the purposes of examination, this feature will be interpreted as the relief cuts have a shape that is rounded and also extends farther in one direction than the other, e.g., generally rectangular or oval-like.
Regarding claim 20, the claim recites both the cutter plate and blade have “relief cuts with a similar shape and size in a surface of the cutter blade and the cutter plate” which renders the claim indefinite because it is not clear what is required the for shape and sizes to be similar, i.e., exactly identical or merely that both shapes and sizes share characteristics such as being recessed into the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,159,806 B1 to Ritsema in view of US 9,352,327 B2 to Schmidt.
Regarding claim 1, Ritsema teaches a reversible grinder pump (Abstract, Figs. 1-3) comprising 
a cutter plate 250 and a cutter blade 300, each attached to a body of the reversible grinder pump, wherein the cutter blade 300 is located adjacent to the cutter plate 250 (Figs. 3-8; Col. 7, Ln. 61 through Col. 8, Ln. 22) 
wherein the cutter plate 250 comprises pairs of angled openings 270, wherein each angled opening extends through a body of the cutter plate 250 (Figs. 3-8; Col. 10, Ln. 50 through Col. 11, Ln. 13; the cutter plate 250 includes ports 270 that are pairs of openings that form a figure 8, i.e., each port is two openings with one opening functioning as the top of the figure 8 and the other functioning as the bottom of the figure 8, and as can be seen in Figs. 6-8 each of the openings in ports 270 are angled); and 
wherein each of the angled openings of each pair of angled openings has a shape which is a mirror image of the other angled opening of the pair, when viewed from above a surface of the cutter plate (Figs. 3-8; Col. 10, Ln. 50 through Col. 11, Ln. 13; the openings that form ports 270 are in a figure 8 design, i.e., the top and bottom of the figure 8 are mirror images of each other, as shown in Figs. 6-8).
Ritsema fails to explicitly teach wherein each angled opening comprises a straight cutting edge first side and an adjacent concave shaped cutting edge second side, wherein first ends of the straight cutting section first side and the concave shaped cutting edge second side of the angled opening form a substantially V-shaped cutting angle.
Schmidt teaches a reversible grinder pump (Abstract, Fig. 1) including a cutter plate 80 wherein each angled opening 82 comprises a straight cutting edge first side and an adjacent concave shaped cutting edge second side (Fig. 12A; Col. 6, Lns. 40-64; as shown in Fig. 12A, the openings 82 each include a straight cutting edge and an adjacent concave shaped cutting edge), wherein first ends of the straight cutting section first side and the concave shaped cutting edge second side of the angled opening form a substantially V-shaped cutting angle (Fig. 12A shows the straight and concave cutting edge ends forming a V-shaped cutting angle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cutting ports of Ritsema such that the openings on the top and bottom of the figure 8 of the ports are shaped like the openings of Schmidt (i.e., each opening that forms the top and bottom of the figure 8 shape will have the shape of the opening in Schmidt) so that the openings have a shape such that “solid material which enter the openings in the cutter plate are efficiently and expertly cut” (Schmidt, Col. 6, Lns. 56-64).
Regarding claim 2, modified Ritsema teaches the reversible grinder pump of Claim 1 (Fig. 3).
However, modified Ritsema fails to explicitly teach relief cuts in the surface of the cutter plate.
Schmidt teaches a reversible grinder (Fig. 1) wherein the cutter plate 80 includes relief cuts 89 in the surface of the cutter plate (Figs. 12A and 13B; Col. 7, Lns. 34-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cutter plate of Ritsema to include the relief cuts of Schmidt so that the “relief cuts assist in the cutting of solids and prevent the space between the cutter blade and the cutter plate from becoming clogged” (Schmidt, Col. 7, Lns. 43-46).
Regarding claim 3, modified Ritsema teaches the reversible grinder pump of Claim 1 (Fig. 3) wherein the angled opening further comprises a convex shaped third side which joins a second end of the first side with a second end of the second side (Schmidt, Fig. 12A; modified Ritsema includes the openings at the top and bottom of the figure 8 with the shape of the openings 82 of Schmidt, which includes a convex third side as shown in Fig. 12A).
Regarding claim 6, modified Ritsema teaches the reversible grinder pump of Claim 1 (Fig. 3) wherein no ring is secured to an outside edge of the cutter plate to secure the cutter plate to the grinder pump (Fig. 4A; Col. 8, Lns. 7-22; shims 174 are secured to an outside edge of the cutter plate to set a clearance between the plate cutting surface 260 and the cutter 300, i.e., not to secure the cutter plate to the grinder).
Regarding claim 7, modified Ritsema teaches the reversible grinder pump of Claim 1 (Fig. 3).
However, modified Ritsema fails to explicitly teach a motor 20for the reversible grinder pump is a fractional horsepower motor.  Ritsema includes a motor 170 (Col. 7, Lns. 4-15), but is silent regarding the type of motor.
Schmidt teaches a reversible grinder pump (Fig. 1) including a motor 20for the reversible grinder pump is a fractional horsepower motor (Col. 9, Lns. 49-50 and Col. 10, Lns. 36-37).  
It would have been obvious to substitute the motor of Ritsema with the motor of Schmidt as these components and their functions were well known in the art and a person of ordinary skill in the art 
Regarding claim 8, modified Ritsema teaches the reversible grinder pump of Claim 2 (Fig. 3).
However, modified Ritsema fails to explicitly teach a portion of the relief cuts in the cutter plate extend entirely through the cutter plate.
Schmidt teaches the relief cuts 89 “can be of any shape, length, or depth as is useful” (Col. 7, Lns. 37-40) and that the relief cuts are provided to “assist in cutting of solids and prevent the space between the cutter blade and the cutter plate from becoming clogged” (Col. 7, Lns. 43-46).
It would have been obvious to a person of ordinary skill in the art to modify the relief cuts of modified Ritsema to include portions that extend entirely through the cutter plate as the relief cuts may be of any depth and are provided to prevent clogging, thus the openings in the relief cuts will help prevent clogging by providing additional openings for material to pass through the cutter plate.
Regarding claim 9, modified Ritsema teaches the reversible grinder pump of Claim 1 (Fig. 3) wherein a line 5bisecting the substantially V-shaped cutting angles of the pair of angled openings forms an angle of about 15 degrees to about 80 degrees (as discussed in the 112b rejections above, any line may be provided to bisect the V-shaped angles, and thus a line could be provided that bisects the V-shaped cutting angles that forms an angle of 15 to 80 degrees).
Regarding claim 10, modified Ritsema teaches the reversible grinder pump of Claim 2 (Fig. 3) wherein the relief cuts have a rounded, trough-like shape (Schmidt, Fig. 12A; Col. 7, Lns. 37-40; it is noted that modified Ritsema includes the relief cuts of Schmidt, which “comprise a rounded trough-like cut”).
Regarding claim 11
a cutter plate 250 and a cutter blade 300, each attached to a body of the reversible grinder pump, wherein the cutter blade 300 is located adjacent to the cutter plate 250 (Figs. 3-8; Col. 7, Ln. 61 through Col. 8, Ln. 22); 
wherein the cutter plate 250 comprises pairs of angled openings 270, wherein each angled opening extends through a body of the cutter plate 250 (Figs. 3-8; Col. 10, Ln. 50 through Col. 11, Ln. 13; the cutter plate 250 includes ports 270 that are pairs of openings that form a figure 8, i.e., each port is two openings with one opening functioning as the top of the figure 8 and the other functioning as the bottom of the figure 8, and as can be seen in Figs. 6-8 each of the openings in ports 270 are angled); 
wherein each of the angled openings of each pair of angled opening has a shape which is a mirror image of the other angled opening of the pair, when viewed from above a surface of the cutter plate (Figs. 3-8; Col. 10, Ln. 50 through Col. 11, Ln. 13; the openings that form ports 270 are in a figure 8 design, i.e., the top and bottom of the figure 8 are mirror images of each other, as shown in Figs. 6-8), and 
wherein the cutter blade 300 comprises a pair of triangular cross section, prism-shaped cutting edges 310, 320, 330, 340 (Figs. 5A-B; Col. 9, Lns. 22-52; the cutter blade 300 includes blades that are paired with a complementary blade on the opposite side of the blade 300, i.e., 310 is paired with 330 and 320 with 340, which each include triangular and prism shaped cutting edges, as shown in Figs. 5A-B), which cross sections are congruent to each other and also reflective, thus extending in opposite directions from each other (Figs. 5A-B show that the pairs of blades 310, 320, 330, 340 each have cutting edges congruent to each other and also reflective and facing in opposite directions, e.g., edge 322 of blade 320 faces in the opposite direction of edge 342 of blade 340 and are of the same shape and size).
Ritsema fails to explicitly teach wherein each angled opening comprises a straight cutting edge first side and an adjacent concave shaped cutting edge second side, wherein a first ends of the straight 
Schmidt teaches a reversible grinder pump (Abstract, Fig. 1) including a cutter plate 80 wherein each angled opening 82 comprises a straight cutting edge first side and an adjacent concave shaped cutting edge second side (Fig. 12A; Col. 6, Lns. 40-64; as shown in Fig. 12A, the openings 82 each include a straight cutting edge and an adjacent concave shaped cutting edge), wherein first ends of the straight cutting section first side and the concave shaped cutting edge second side of the angled opening form a substantially V-shaped cutting angle (Fig. 12A shows the straight and concave cutting edge ends forming a V-shaped cutting angle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cutting ports of Ritsema such that the openings on the top and bottom of the figure 8 of the ports are shaped like the openings of Schmidt (i.e., each opening that forms the top and bottom of the figure 8 shape will have the shape of the opening in Schmidt) so that the openings have a shape such that “solid material which enter the openings in the cutter plate are efficiently and expertly cut” (Schmidt, Col. 6, Lns. 56-64).
Regarding claim 12, modified Ritsema teaches the reversible grinder pump of Claim 11 (Fig. 3) wherein the cutter blade 300 further comprises slots 318 in the cutter blade substantially parallel to the pair of triangular cross section prism-shaped cutting edges 312 (Figs. 5A-B; Col. 10, Lns. 3-13; as shown in Figs. 5A-B, each blade includes a slot, e.g., 318 in blade 310, that is substantially parallel to the cutting edge, e.g., 312 in blade 310).
Regarding claim 13, modified Ritsema teaches the reversible grinder pump of Claim 11 (Fig. 3) wherein, during operation of the reversible grinder pump, one of the pairs of triangular cross section prism-shaped cutting edges cross one of the pair of angled cutting openings such that solid material entering said angled opening is forced between the straight cutting edge first side and the concave 
Regarding claim 14, modified Ritsema teaches the reversible grinder pump of Claim 11 (Fig. 3) wherein the cutter blade 300 further comprises relief cuts 318 in a surface of the cutter blade (Figs. 5A-B; Col. 10, Lns. 3-13).
Regarding claim 15, modified Ritsema teaches the reversible grinder pump of Claim 11 (Fig. 3) wherein no ring is secured to an outside edge of the cutter plate to secure the cutter plate to the grinder pump (Fig. 4A; Col. 8, Lns. 7-22; shims 174 are secured to an outside edge of the cutter plate to set a clearance between the plate cutting surface 260 and the cutter 300, i.e., not to secure the cutter plate to the grinder).
Regarding claim 16, modified Ritsema teaches the reversible grinder pump of Claim 11 (Fig. 3). 
However, modified Ritsema fails to explicitly teach a motor for the reversible grinder pump is a fractional horsepower motor.  Ritsema includes a motor 170 (Col. 7, Lns. 4-15), but is silent regarding the type of motor.
Schmidt teaches a reversible grinder pump (Fig. 1) including a motor 20for the reversible grinder pump is a fractional horsepower motor (Col. 9, Lns. 49-50 and Col. 10, Lns. 36-37).
It would have been obvious to substitute the motor of Ritsema with the motor of Schmidt as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a motor that powers the operation of the cutting system.
Regarding claim 17, modified Ritsema teaches the reversible grinder pump of Claim 11 (Fig. 3).
However, modified Ritsema fails to explicitly teach the cutter plate further comprises relief cuts in a surface of the cutter plate.
Schmidt teaches a reversible grinder (Fig. 1) wherein the cutter plate 80 includes relief cuts 89 in the surface of the cutter plate (Figs. 12A and 13B; Col. 7, Lns. 34-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cutter plate of Ritsema to include the relief cuts of Schmidt so that the “relief cuts assist in the cutting of solids and prevent the space between the cutter blade and the cutter plate from becoming clogged” (Schmidt, Col. 7, Lns. 43-46).
Regarding claim 18, modified Ritsema teaches the reversible grinder pump of Claim 17 (Fig. 3), wherein said relief cuts are at least as long as a length of the straight cutting edge of the opening in the cutter plate (Schmidt, Figs. 12A and 13B; Col. 7, Lns. 34-53; modified Ritsema includes the relief cuts of Schmidt, which are “generally about the same length as the straight cutting edge of the cutter plate”).
Regarding claim 19, modified Ritsema teaches the reversible grinder pump of Claim 17 (Fig. 3), wherein the relief cuts have a rounded, trough-like shape (Schmidt, Figs. 12A and 13B; Col. 7, Lns. 34-53; modified Ritsema includes the relief cuts of Schmidt, which are “rounded trough-like cut”).
Regarding claim 20, modified Ritsema teaches the reversible grinder pump of Claim 11. 
However, modified Ritsema fails to explicitly teach both the cutter plate and the cutter blade further comprise relief cuts with a similar shape and size in a surface of the cutter blade and the cutter plate.  Ritsema teaches a cutter blade 300 further comprises relief cuts 318 in a surface of the cutter blade (Figs. 5A-B; Col. 10, Lns. 3-13).
Schmidt teaches a reversible grinder (Fig. 1) wherein the cutter plate 80 includes relief cuts 89 in the surface of the cutter plate (Figs. 12A and 13B; Col. 7, Lns. 34-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cutter plate of Ritsema to include the relief cuts of Schmidt so that the “relief cuts assist in the cutting of solids and prevent the space between the cutter blade and the cutter plate from becoming clogged” (Schmidt, Col. 7, Lns. 43-46).
It is noted that modifying the cutter plate of Ritsema to include the relief cuts of Schmidt results in both the cutter blade and cutter plate having relief cuts of similar sizes and shapes, i.e., both relief cuts are recessed into the surface and have straight portions.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsema in view of Schmidt in further view of US 2015/0115076 A1 to Gormley.
Regarding claim 4, modified Ritsema teaches the reversible grinder pump of Claim 1 (Fig. 3). 
However, modified Ritsema fails to explicitly teach an inside surface of the straight cutting edge first side and/or adjacent concave cutting edge second side of the cutter plate is angled away from the surface of the cutter plate at an angle greater than 90 degrees.
Gormley teaches a waste disposal for cutting solid material in waste water (Para. [0001]; Fig. 1) in which the cutting edges 258 have an angle 254 from 5 to 80 degrees (Para. [0087]; Fig. 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cutting edges of the cutter plate of modified Ritsema to be angled to 5 to 80 degrees relative to the surface of the plate so that the cutting edges are formed with an angle to cut the solid material (i.e., the cutting edges are not straight surfaces that would have blunt impact with the solid material).  It is noted that providing such an angle on the cutting edges would result in the angle greater than 90 degrees with respect to the other surface of the cutter plate, e.g., 95 to 170 degrees from the other surface.
Regarding claim 5, modified Ritsema teaches the reversible grinder pump of Claim 1 (Fig. 3). 
However, modified Ritsema fails to explicitly teach an inside surface of the straight cutting edge first side and/or adjacent concave cutting edge second side of the cutting plate is angled away from the surface of the cutter plate at an angle from about 100 degrees to about 150 degrees.
Gormley teaches a waste disposal for cutting solid material in waste water (Para. [0001]; Fig. 1) in which the cutting edges 258 have an angle 254 from 5 to 80 degrees (Para. [0087]; Fig. 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the cutting edges of the cutter plate of modified Ritsema to be angled to 5 to 80 degrees relative to the surface of the plate so that the cutting edges are formed with an angle to cut the solid material (i.e., the cutting edges are not straight surfaces that would have blunt impact with the solid material).  It is noted that providing such an angle on the cutting edges would result in the angle greater than 90 degrees with respect to the other surface of the cutter plate, e.g., 95 to 170 degrees from the other surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0085688 A1 to Schmidt teaches a grinder pump (Abstract, Fig. 1) including a cutter plate 80 and a cutter blade 90 positioned adjacent to the cutter plate, and the cutter plate 80 includes cutting openings 82 with a straight edge, a concave edge, and a convex edge (Figs. 11-13; Paras. [0046]-[0049]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725